      Case: 1:20-cv-06173 Document #: 56 Filed: 03/01/21 Page 1 of 1 PageID #:3478




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ABC Corporation                                )
                                               )       Case No. 1:20-cv-6173
v.                                             )
                                               )      Judge:        Hon. Marvin E. Aspen
THE PARTNERSHIPS and                           )
UNINCORPORATED ASSOCIATIONS                    )      Magistrate:   Hon. Jeffrey Cummings
Hon. IDENTIFIED ON SCHEDULE “A”                )
                                               )


                              SATISFACTION OF JUDGEMENT

         Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe      Store                              Merchant ID
     658 dongguan winbo gifts co., ltd.      winbolp


dismisses them from the suit with prejudice.

Dated this 1st Day of March 2021.              Respectfully submitted,


                                               By:      s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record
                                                      Counsel for Plaintiff

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com
